DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 12/14/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12, 14-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the argument presented against previously cited reference, Subramanian, with regards to the 35 USC 102 rejection of claim 1 is not persuasive as the applicant argued against Fig. 2 of Subramanian, which was never relied upon in the previously presented rejection.  The previous Office Action cited Fig. 3 of Subramanian, as opposed to Fig. 2, which clearly shows the scheduling of time resource.  Subramanian is therefore maintained in the current Office Action and applied in the rejections of previously presented claim features.  However, as the claims now require and “a type of scheduled time-frequency resources”, a new reference is cited in order to teach the newly amended claim features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 11-12, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 2019/0158163) in view of HE (US 2019/0141679).
Subramanian discloses the following features.
i). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).
	Regarding claim 2, wherein the scheduling information further comprises time information, and wherein the time information is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time information (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).
i). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).
	Regarding claim 4, wherein the scheduling information is transmitted on a physical layer control channel (see “a DCI transmission using a PDCCH” recited in paragraph [0056]).
	Regarding claim 5, wherein the scheduling information is carried by downlink control information or RRC signaling (see “DCI” recited in paragraph [0063]).
	Regarding claim 8, a network node for resource scheduling (see base station 105-b in Fig. 9), being configured to: obtain radio resources scheduled for UE (see step 910, wherein the base station allocates resources for the UE 115-b in Fig. 9); and transmit scheduling information to the UE (see DCI transmission to the UE in step 915 in Fig. 9, and see Fig. 3, which shows that the scheduling assignments 310 for the UE), wherein the scheduling information comprises the scheduled radio resources, and wherein the scheduling information is configured to instruct the UE to use scheduled radio resources to transmit or receive data after a predetermined time or after a time indicated by the scheduling information (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of i). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).
	Regarding claim 9, wherein the scheduling information further comprises time information, and wherein the time information is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time information (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).
	Regarding claim 11, wherein the time information is a time offset, and wherein the time offset is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time offset (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).
	Regarding claim 12, wherein the scheduling information is carried by downlink control information or RRC signaling (see “DCI” recited in paragraph [0063]).
		Regarding claim 14, a method for resource scheduling, performed at a UE (see UE 115-b in Fig. 9) and comprising: receiving, from a network node (see base i). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).
	Regarding claim 15, transmitting or receiving data, with the scheduled radio resources, after the predetermined time or after the time indicated by the scheduling information (see Fig. 3 and see step 940 in Fig. 9).
	Regarding claim 16, wherein the scheduling information further comprises time information, and wherein the time information is configured to instruct the UE to use the scheduled radio resources to transmit or receive data at a time indicated by the time information (see Fig. 3 and see “the DCI may contain the BPL indication (also referred to as a spatial quasi colocation (QCL) indication), details of the TTI (e.g., uplink or downlink resources, etc.), and a scheduling offset (si). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).
i). The scheduling offset indicates, in some cases, the time between the symbol that contains the DCI and the start of the associated data TTI” recited in paragraph [0063]).
Regarding claim 20, wherein the scheduling information is carried by downlink control information or RRC signaling (see “DCI” recited in paragraph [0063]).
Subramanian does not disclose the following features: regarding claims, 1, 8 and 14, wherein the resources are time-frequency resources; and transmitting scheduling information to the UE, wherein the scheduling information comprises a time-frequency location of the scheduled time-frequency resources and a type of the scheduled time-frequency resources.
HE discloses the following features.
Regarding claims, 1, 8 and 14, wherein the resources are time-frequency resources (see “the P-DCI format 110, 120 can include time-frequency radio resource assignment information” recited in paragraph [0031]); and transmitting scheduling information to the UE, wherein the scheduling information comprises a time-frequency location of the scheduled time-frequency resources and a type of the scheduled time-frequency resources (see “the P-DCI format 110, 120 can include time-frequency radio resource assignment information. A UE can determine an S-TTI resource allocation 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Subramanian using features, as taught by HE, in order to allow the UE to determine the S-TTI resource allocation (see paragraph [0031] of HE) and allow scheduling of resources in a reduced amount of time to meet latency reduction design targets (see paragraph [0026] of HE).


Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and HE as applied to claims 1 and 14 above, and further in view of Yang (US 2020/0053661).
Subramanian and HE disclose the features as shown above.
Subramanian does not disclose the following features: regarding claim 7, wherein a priority for the scheduling information is predefined; regarding claim 19, wherein the scheduling information has a predefined priority with respect to at least one of semi-persistent scheduling or dynamic scheduling.
Yang discloses the following features.
	Regarding claim 7, wherein a priority for the scheduling information is predefined (see “In an example, the aggressor WTRU may determine the priority based on the type 
Regarding claim 19, wherein the scheduling information has a predefined priority with respect to at least one of semi-persistent scheduling or dynamic scheduling (see “In an example, the aggressor WTRU may determine the priority based on the type of grant. For example, the aggressor WTRU may determine priority based on whether the grant is a dynamic grant (e.g., scheduled by DCI), a semi-persistent scheduling grant, or a non-scheduled transmission” recited in paragraph [0105], wherein the priority must be pre-defined in order to determine the priority based on the type of grant).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Subramanian and HE using features, as taught by Yang, in order to provide interference management in a dynamic radio communication system (see paragraph [0003] of Yang).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and HE as applied to claim 9 above, and further in view of Rathonyi (US 2017/0202054).
Subramanian and HE disclose the features as shown above.
Subramanian does not disclose the following features: regarding claim 10, wherein the time information is configured to trigger a timer configured at the UE and instruct the UE to use the scheduled radio resources to transmit or receive data when 
Rathonyi discloses the following features.
Regarding claim 10, wherein the time information is configured to trigger a timer configured at the UE and instruct the UE to use the scheduled radio resources to transmit or receive data when the timer expires (see Fig. 6B and see “In the example embodiment of FIG. 6B, "active time" 640 is started an " offset time" 645 after the end of the received indication of a DL transmission 605 for the UE received on DL control channel 610 (NB-PDCCH in the example of FIG. 6B), namely a DL scheduling assignment (denoted DCI-1 in the example of FIG. 6B). In embodiments in which timers are used, for example, after the end of the received indication of DL transmission 605 for the UE, the UE starts second timer 645. The duration of second timer 645 may be or comprise an offset period. For example, second timer 645 may be a HARQ-RTT timer that comprises an offset period. When second timer 645 expires, the UE starts third timer 640 corresponding to the "active time."” Recited in paragraph [0087]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Subramanian and HE using features, as taught by Rathonyi, as a method to implement the step of determining that the received time offset has expired.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473